Citation Nr: 1749531	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left foot disorder with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 1989.
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015, December 2015, August 2016, and July 2017 the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In August 2017, the Veteran waived his right to have additional evidence considered by the RO and requested that the Board consider any new evidence during their adjudication of his appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran has had a left foot disability that can be characterized as moderately severe.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, and no more, for a moderately severe left foot disability have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284 (2016).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the July 2017 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016); see also 38 C.F.R. § 3.102 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

The Veteran contends that a higher rating is warranted for his service-connected left foot disorder with degenerative changes.

By way of history, service connection was granted in October 2012 with a 10 percent initial evaluation pursuant to Diagnostic Code 5299-5284.  In July 2015, the Board, noting that application of Diagnostic Code 5284 was inappropriate where a diagnosis was specifically identified in the rating schedule, see Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), observed that a February 2013 private treatment record indicated a hallux rigidus diagnosis.  Thereafter, the Veteran was rated 10 percent under Diagnostic Code 5281.  

This 10 percent rating is the highest possible rating under Diagnostic Code 5281.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281.  Therefore, an increased rating under this code is inapplicable.

Although 10 percent is the maximum rating available for hallux valgus, the Board must consider the assignment of an increased evaluation under other potentially applicable codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Turning to the evidence, a September 2012 Buffalo VAMC radiology report noted the Veteran with slight degenerative changes with early degenerative joint disease (DJD) at the medial aspects of the left first metatarsophalangeal (MTP) and interphalangeal (IP) joints and a plantar calcaneal spur.  An October 2012 report diagnosed degenerative changes in both feet.

The Veteran was afforded a VA examination in November 2015.  The Veteran reported he was limited to walking 20 yards, lifting 20 pounds, and increased pain and aching.  He denied flare-ups.  Examination revealed evidence of pain contributing to functional loss including excess fatigability, pain on movement, and pain on weight bearing.  The examiner indicated that the Veteran did not have Morton's neuroma, metatarsalgia, or claw foot.

A December 2015 Ambulatory Foot Care Center x-ray imaging report noted joint space narrowing of the first MTP joint of the left foot and exostosis of the left first MTP joint.  On examination, it was noted that dorsiflexion was decreased, with tenderness and crepitation.  

In a January 2016 addendum opinion, the VA examiner commented on the September 2012 Buffalo VAMC radiology report.  The examiner opined that the degenerative changes of the first MTP and IP joints and the osteochondroma are part of the diagnosis of hallux rigidus.  The plantar calcaneal spurs and degenerative changes seen in both constitute a separate disability.

The Veteran was afforded another VA examination in August 2017.  The Veteran reported the pain is constant and 10/10 in intensity.  He described it as a sharp and throbbing.  The Veteran currently goes to pain management and has been prescribed morphine 15 mg three times daily (TID).  The examiner opined that the Veteran's associated foot disability resulted in moderately severe limiting use of the foot.  There were scars associated with the Veteran's foot disability, but none of the scars was painful or unstable and total area of all related scars was not greater than 39 square centimeters (6 square inches).  An April 2017 x-ray study noted no degenerative or traumatic arthritis.  X-ray results note there is no fracture or dislocation, but mild arthritic changes are present.  The examiner indicated that the Veteran does not have Morton's neuroma, metatarsalgia, claw foot, hammertoe, or flat foot.  The examiner indicated that there was evidence of pain that resulted in functional loss due to pain on weight-bearing, disturbance of locomotion, and interference with standing.

In October 2017, the Veteran received another VA examination.  The examiner noted he is only able to perform sedentary work.  The examiner found the foot condition having an impact on his daily activities, noting that he was only able to walk five yards and unable to stand more than three minutes.

As an initial matter, the Board observes that the Veteran has no foot disability characterized by weak foot, claw foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See August 2017 VA examination; 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5283 (2015).

As for the degenerative joint disease of the first metatarsophalangeal joint of the bilateral feet, the Board finds that the presence of arthritis does not provide a basis for any higher or additional rating.  Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The evidence does not show compensable limitation of motion, therefore a higher or additional rating is not warranted.

The Board has also considered whether a higher rating is warranted under DC 5284, for other foot injuries.  The Veteran has been found to have numerous left foot conditions, to include degenerative changes with early DJD and plantar calcaneal spurs, which have resulted in pain and interference with daily activities.  Thus, the Board concludes that it is also appropriate to rate the service-connected foot disorder pursuant to Diagnostic Code 5284 which provides for a 20 percent rating for moderately severe foot injuries.  Notably, the August 2017 VA examiner characterized the Veteran's associated conditions as "moderately severe."  In this regard, while the Veteran's foot pain is treated with pain management and medication, it is not fully resolved, as he continues to experience some pain and stiffness, especially after prolonged periods of standing.  Moreover, x-ray evidence showed tenderness, crepitation, and decreased dorsiflexion.  Thus, it is concluded that when the evidence is viewed most favorably for the Veteran, an initial rating of 20 percent is warranted for the left foot pursuant to Diagnostic Code 5284.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this regard, the Board notes the Veteran's complaints of pain and functional loss associated with his foot disability.  However, the effect of the pain and functional loss are contemplated in the assigned 20 percent disability evaluation under Diagnostic Code 5284.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant evaluations in excess of 20 percent.  Furthermore, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the Veteran has not asserted, and the evidence does not otherwise suggest, that this disorder in and of itself precludes him from securing and following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).

In summary, the evidence supports a 20 percent rating for the Veteran's left foot disorder.  To this extent the appeal is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for a left foot disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


